Exhibit 10.4

 

Addendum No. 8 to

Contract No. 840/08625142/25/158-15 dtd. 2015.12.07

Date of signature: 14.12.2018

 

THE SELLER

Joint Stock Company «Isotope»,

(JSC «Isotope»)

 

Pogodinskaya str., 22, Moscow, 119435, Russia.

Phone: +7(499) 245-01-18, 245-13-81.

 

THE BUYER

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 USA

 

THE BUYER and THE SELLERS have mutually agreed about the following:

 

1.

Validity of the present Contract is extended till December 31, 2019.

2.

Total activity of additional shipments of the Goods during Q1-Q2 2019 will not
exceed [**].

3.

Until May 31, 2019 the Parties shall agree on volumes and price of the Goods,
supplied during Q3-Q4 2019, and shall sign a new Contract.

 

Amount of the Contract increases for [**] USD and equals to [**] USD ([**] US
Dollars Only).

 

The present addendum is the integral part of contract 840/08625142/25/158-15 and
may be signed by E-mail.

 

All other terms and conditions are in accordance with Contract No.
840/08625142/25/158-15, Appendices 1 and 2, Addenda 1, 2, 3, 4, 5, 7.

 

THE SELLER

 

THE BUYER

 

 

 

 

 

/s/ Boris Akakiev 

 

/s/ William Cavanagh

 

Boris Akakiev

 

W. Cavanagh

 

Advisor to Director General   21 Dec 2018  

JSC Isotope 

 

IsoRay - COO

 

 